Citation Nr: 0637296	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for tinea, evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
June 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The 
veteran initiated an appeal from a January 1999 rating 
decision.  

Historically, the RO granted service connection for tinea 
pedis, and assigned a 10 percent evaluation, effective July 
1, 1998.  In a claim for increase received on August 1, 2002, 
the veteran sought a higher evaluation for tinea.  The RO 
issued a decision in July 2003 confirming and continuing the 
10 percent evaluation assigned for that disability.  The 
claim for increase for tinea was effectively merged with 
other issues earlier raised on appeal.  

The Board issued a decision in July 2004 that denied several 
claims for increased ratings.  As well, the Board remanded to 
the RO for further development the issue of an increased 
rating for tinea.  Remand was accomplished via the Appeals 
Management Section (AMC), in Washington, DC.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.


FINDING OF FACT

Tinea is not productive of exudation or constant itching, 
extensive lesions or marked disfigurement; as well, the 
disability does not involve 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, nor has 
tinea required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during any past 12-month 
period.  


CONCLUSION OF LAW

A rating higher than 10 percent for tinea is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7806 (effective prior to and since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in November 2002, satisfied the duty to notify 
provisions.  The claimant has been accorded an examination 
for disability evaluation purposes, and there is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  

While the initial denial of this claim was in July 2003, the 
claimant was thereafter provided an examination and the claim 
was readjudicated after appropriate notice was furnished the 
claimant.  To the extent that VA has failed to fulfill any 
duty to notify or assist the claimant, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable rating was warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
if on a nonexposed surface or small area.  

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent rating is warranted where there is 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted where there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A noncompensable rating is warranted where 
there is less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  
Or rate as disfigurement of the head, face, or neck (DC 
7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.

Analysis

A service department clinical entry of April 1996 shows that 
the veteran had a macular rash around the neck line and 
cracking from a macular rash between the toes.  The 
assessments were dermatitis and tinea pedis.  Clinical 
records indicate the presence of tinea pedis and tinea cruris 
in postservice years.  

A VA dermatologic examination was performed in April 2006.  
The examiner noted the veteran's history of tinea as having 
been present since service, but also having not been 
progressive.  The veteran denied the use of steroids or 
immunosuppressive therapy.  

Clinical inspection disclosed a rash, round in appearance, 
located on the dorsum of the right hand, an area 0.5 x 0.5 
inches.  Also seen was an area, 0.75 x 0.5 inches; it was a 
macule and was slightly elongated.  The left hand exhibited a 
rash consisting of one or two areas of macules, 0.25 x 0.25 
inches.  All of these areas were light gray in color.  

There was no rash present on the head, neck, chest, back, 
legs or feet, but some were located in the left groin, in an 
area 0.5 x 0.25 inches.  Also seen in the left groin area was 
a grayish light macule.  The rash in the groin area was less 
than 1 percent of that area and 1 percent of total body area.  
The rash on the hands covered less than 1 percent of the 
hands and less than 1 percent of total body area.  The 
examiner remarked that rashes or eczema of the hands and 
groin were likely as not related to earlier diagnosed tinea 
pedis.

The medical evidence shows that the veteran has tinea, a skin 
disorder that primarily has involved the hands, groin and 
feet.  His skin disorder is most appropriately rated on basis 
of eczema or dermatitis under Diagnostic Code 7806.  

At no time during the appeal period in question, has there 
been objective evidence that the claimant's tinea was 
productive of constant exudation or itching, extensive 
lesions or marked disfigurement.  Absent these findings, 
there is no basis for entitlement to a rating higher than 10 
percent under the former criteria of Diagnostic Code 7806.  
Also, at no time during the appeal period in question, has 
there been objective evidence that tinea has involved 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or that the disability required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during any past 12-month period.  Criteria 
for assignment of a rating higher than 10 percent for tinea 
are not satisfied, under either the former or revised 
criteria for rating skin disorders.  

For these reasons, the claim for an increased rating for 
tinea must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating higher than 10 percent for tinea is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


